fN THE, COURT BF Am/iL'
9October20I5                                                        AT SAN ANTOHIO. TEX.-r
                                                                    20ISOCTI2 PH Is 57
HONORABLE JASON PULLIAM
FOURTH COURT OF APPEALS DISTRICT
CADENA-REEVES JUSTICE CENTER
300 DOLOROSA, SUITE 3200
SAN ANTONIO, TEXAS 78205-3037                                                   OSTTLf.CLfRK

Judge Pulliam:

Sir, I Erasmo Figueroa, the Appellant Pro se and on a case by case basis am respectfully
requesting an extension for the order which the Honorable Court of Appeals has issued in
reference to the below styled and numbered cause;

                       September 25, 2015

        RE: Court of Appeals Number: 04-15-00238-CV
        Trial Court Case Number: 2015CV01973
         Style: Erasmo Figueroa
       V,

        Villas of Vista Del Norte


Sir, I was instructed to stand fast as I would be notified when the Appellate Brief would be due
as the FOURTH COURT OF APPEALS awaited the RPT RECORD and RECORD CV for the
above styled and numbered cause. Since April 2015,1 have received eight notifications and none
of them have instructions/notices on when the Appellate Brief is due including the last one I
received as email on the 25 of September 2015.

On 24 September, 2015,1 received some devastating news from my primary care Dr. at the V. A.
Hospital. He told me I have kidney cancer. I have not really concentrated on much of anything
else since then.


Judge Pulliam, I vehemently apologize for not communicating sooner. My mind has been and is
still in a fog since then. I diligently started working on the brief last past weekend but for three
days, I could not concentrate on my computer. I would type away but nothing was making sense.

Sir, with your and the 4th Court of Appeals' permission, 1 am respectfully requesting at least a
week to complete the Appellant Brief Pro se. As a U S Armed Forces Service Disabled Veteran,
I am trying to remain very proud, strong, and have not shared my misfortune with many.

Sir, I am willing to show you proof if necessary. I beg the court's leniency.

Respectfully

-rasmo

Appellate Pro se